UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6949


DENNIS MICHAEL GALLIPEAU,

                Plaintiff - Appellant,

          v.

LINDA MICKENS HAM; JAMES R. METTS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Timothy M. Cain, District Judge.
(9:13-cv-00505-TMC)


Submitted:   November 18, 2014            Decided:   November 20, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis Michael Gallipeau, Appellant Pro Se.      Justin Tyler
Bagwell, William Henry Davidson, II, DAVIDSON & LINDEMANN, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dennis Michael Gallipeau appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                      We

have     reviewed   the     record   and     find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Gallipeau v. Ham, No. 9:13-cv-00505-TMC (D.S.C. June 10,

2014).     We dispense with oral argument because the facts and

legal    contentions     are    adequately   presented     in   the   materials

before    this   court    and   argument   would    not   aid   the   decisional

process.



                                                                        AFFIRMED




                                       2